The Honorable Jim Medley State Representative 2200 Carthage Drive Fort Smith, AR 72901-6820
Dear Representative Medley:
I am writing in response to your request for my opinion on the following question:
  Must the Hardscrabble Country Club in Fort Smith pay sales taxes for the following items: golf course green fees, golf tournament entry fees, tennis guest fees and the renovation assessment fee?
RESPONSE
In support of your request, you have attached correspondence from an attorney who is apparently attempting to resolve a dispute between the country club and the government regarding the taxation of the club's business operations. I am unable to address this particular question since, by statute, I am barred from engaging in the private practice of law. A.C.A. § 25-16-701. Moreover, to the extent your request merely seeks my advisory opinion on a general issue of state tax law, I should note that the Department of Finance and Administration, Revenue Division, is the appropriate authority to issue letter opinions on such questions. See Gross Receipts Tax Regulations GR-75 and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). I therefore suggest that you submit your questions to that agency.
I regret I could not be of further assistance.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh